Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars eosts, on the ground that section 72-b of the Personal Property Law  does not, by its terms, make mandatory the vacating of the conditional bill of sale; and under the circumstances of this ease it would be highly inequitable to vacate it. The discretion given the court below should have been exercised to deny the motion. Appeal from order denying motion for reargument dismissed. Lazansky, P. J., Hagarty, Carswell, Seudder and Davis, JJ., concur.